Title: John Quincy Adams, List of miscellaneous obsolete papers left by John Adams, 22 July 1826
From: Adams, John Quincy
To: 


				
					
					July 22, 1826
				
				List of Miscellaneous, obsolete papers left by John Adams, late of Quincy, at his Decease 4. July, 1826.An Account with Peter B. Adams settled 26. Septr. 1766.Two Bonds—J. Adams to Shrimpton Hunt 31. August 1772. paid & cancelled.Bond—Adam Winthrop to Peter Boylston—30. Jany 1740.Bond. Joseph Field to John Adams 11. April 1764.Letter of Administration to J. Adams. of Benjn. Hunt jrs. Estate. 23. July 1762Note. Benoni Spear to J. Adams 17. March 1775—for 10/8.Deed. Neddy Curtis to John Adams—not executed—June 1796.Plan of five Pieces of Woodland belonging to J. Adams—taken by Jedidiah Bass—May 1785.Schedule of the Estate of John Adams, by Cotton Tufts, (without date) but apparently made in 1787 or 1788.Schedule, of the same, in the hand writing of J. Adams, without date—apparently made in 1796Plan of the 600. Acres.Bond—John Adams to Peter Boylston Adams—28. Feby: 1774—£440.
				
					
				
				
			